            Case 7:20-cv-04276-VB Document 42
                                           40 Filed 09/03/20
                                                    09/02/20 Page 1
                                                                  6 of 1
                                                                       6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UMB BANK, NATIONAL
ASSOCIATION and CQS (US), LLC

                  Appellants,
       v.                                                 Case No. 20-cv-04276 (VB)

WINDSTREAM HOLDINGS, INC., et al.,

                  Appellees.



      ORDER GRANTING INTERVENOR-APPELLEE ELLIOTT INVESTMENT
        MANAGEMENT L.P.’S MOTION TO FILE ITS BRIEF UNDER SEAL

       Upon Intervenor-Appellee Elliott Investment Management L.P.’s (“Elliott”) Motion to File

its Brief Under Seal (the “Motion”), for good cause shown, it is hereby ORDERED, ADJUDGED

and DECREED that:

       1.        The Motion is granted;

       2.        This Court grants Elliott leave to file under seal a confidential version of its brief

(the “Sealed Brief”) and to file a public, redacted version of its brief, and the Sealed Brief shall be

dealt with by the parties pursuant to this Court’s usual practices and procedures concerning sealed

materials; and

       3.        Upon entry, Elliott shall give notice of this Order to counsel for the Appellants.


Dated: ____________,
         9/2/2020    2020

                                                _________________________________________
                                                THE HONORABLE VINCENT L. BRICCETTI
                                                UNITED STATES DISTRICT JUDGE
